Case 1:20-cv-01449-LPS Document 8-7 Filed 03/05/21 Page 1 of 3 PageID #: 250




                 EXHIBIT 7
            Case 1:20-cv-01449-LPS Document 8-7 Filed 03/05/21 Page 2 of 3 PageID #: 251

                                                                                                      Emerson Quiet Kool Co. Ltd.
                                                                                                                    Company Summary


Company Summary

Emerson Quiet Kool Co. Ltd.
1275 Bloomfield Ave Bldg 16-141
Fairfield, New Jersey, 07004-2708
United States
Tel: +1-973-808-8899
Marketability: Has Not Opted Out of Direct Marketing
www.emersonquietkool.com




Employees (This Site):        40 (Actual)                                Reporting Currency:           USD

Employees (All Sites):        40 (Actual)                                Financials In:                USD

Company Type:                 Private Subsidiary                         Annual Sales:                 2.7M (Modelled)

Corporate Family:             3 Companies

D-U-N-S® Number:              08-101-2498

Ultimate Parent Company:      HOMEEASY INDUSTRIAL CO., LIMITED

Parent Company:               HOMEEASY INDUSTRIAL CO., LIMITED



Business Description

Emerson Quiet Kool Co. Ltd. is primarily engaged in the wholesale distribution of warm air heating and air-conditioning equipment and
supplies.

Source: D&B



Industry

D&B Hoovers:     Construction and Hardware Materials Wholesale
US 8-Digit SIC: 50750000 - Warm air heating and air conditioning




Company Identifiers


D-U-N-S® Number:                   081012498




© Dun & Bradstreet, Inc. 2021. All Rights Reserved.
                                                                                                               Exhibit 7, Page 1
          Case 1:20-cv-01449-LPS Document 8-7 Filed 03/05/21 Page 3 of 3 PageID #: 252


Corporate Highlights


Prescreen Score:                    LOW RISK          Plant/Facility Size (sq. .):   8,897

Parent D-U-N-S® Number:             669314841         Latitude:                      40.882178

Ultimate Parent D-U-N-S® Number: 669314841            Longitude:                     -74.296027

State Of Incorporation:             Delaware

Year Founded:                       2014




Key Contacts


           Dennis Mcinerney
           Regional Sales Manager




© Dun & Bradstreet, Inc. 2021. All Rights Reserved.
                                                                                      Exhibit 7, Page 2
